Exhibit 10.128

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

MANAGEMENT SERVICES AGREEMENT

MANAGEMENT SERVICES AGREEMENT (this “Agreement”), made and entered into this 3rd
day of February, 2009, by and between Charles & Colvard, Ltd. (“C&C”), a North
Carolina corporation, and Bird Capital Group, Inc. (“BCG”), a Nevada
corporation.

1. Services to be Provided. BCG agrees to provide to C&C management services
intended to initiate and lead a turnaround of C&C’s business, including the
services of BCG personnel resources, whether as BCG employees or as consultants
or as other third party resources, any and all of which will be provided by BCG
at its cost (other than the costs, expenses, Monthly Management Fees
(hereinafter defined), bonuses and other remuneration which C&C is obligated to
pay BCG or Bird pursuant to the terms of this Agreement) and as BCG, in its sole
and absolute discretion, may deem appropriate, but specifically including the
management services of Richard A. Bird (“Bird”) to serve as non-employee CEO of
C&C on a full-time basis during the term of this Agreement.

Bird’s duties as non-employee CEO of C&C will include all the normal CEO
executive duties, including without limitation those set forth in C&C’s bylaws
and corporate governance policies, and providing leadership to C&C’s employees
and to all aspects of C&C’s business, developing appropriate operational
improvements to improve growth and profitability of C&C’s business, implementing
appropriate sound management procedures and practices, reporting to C&C’s Board
of Directors (the “Board”) regularly, and providing other services as reasonably
requested by the Board that are customarily provided by a CEO, including without
limitation the execution and filing of all documents and certifications required
to be signed by C&C’s CEO or principal executive officer under all applicable
securities laws and regulations.

Subject to any direction to the contrary from the Board, C&C agrees that, during
any term of this Agreement, only Bird as non-employee CEO will be empowered by
C&C to enter into contracts on behalf of C&C, which C&C shall assure by suitable
affirmative disempowerment of any other officers of C&C. Bird may from time to
time authorize other officers of C&C to enter into contracts on behalf of C&C.

On or before April 15, 2009, BCG (in collaboration with consulting resources in
the areas of international business, global marketing and other areas as deemed
appropriate by BCG and as engaged by BCG in its sole and absolute discretion and
paid for by BCG) will provide C&C with a written report setting forth a detailed
and specific strategy for growth and competitive success to be the basis for
structuring and aligning C&C’s worldwide positioning, marketing, organization
and actions. Such strategy shall address the issues set forth on Exhibit A
attached hereto and incorporated herein by reference and such other issues as
BCG may deem appropriate. Subject to the approval of the Board, Bird as
non-employee CEO shall implement the elements of the strategy as approved and
adopted by the Board and manage C&C to achieve the goals to be accomplished
thereby.

BCG shall endeavor to direct the services it provides toward the goals of
increased sales for C&C, reduced operational costs for C&C, improved marketing
of C&C’s products, and increased shareholder value for C&C’s shareholders.



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

2. Monthly Management Fee. C&C agrees to pay to BCG in cash a monthly fee (the
“Monthly Management Fee”) in advance on the first day of each month during the
term of this Agreement. The initial Monthly Management Fee for the remainder of
calendar year 2009 beginning on February 1, 2009 shall be $75,000.00. Beginning
January 1, 2010 and on January 1 in each succeeding year of the term hereof, the
Monthly Management Fee shall be adjusted as hereinafter set forth. If four
percent (4%) of C&C’s annual net sales (the “4% Sales”) for any calendar year
(or, with respect to the first and last years of the term of this Agreement, the
portion of such calendar year) during the term of this Agreement, shall exceed
the aggregate Monthly Management Fees paid hereunder with respect to such
calendar year (or portion thereof), C&C will immediately pay to BCG in cash the
amount by which such 4% Sales exceeds such aggregate Monthly Management Fees
paid with respect to such calendar year (or portion thereof). For each
successive calendar year of the term hereof beginning January 1, 2010, the
Monthly Management Fee shall be adjusted to the greater of (i) one-twelfth of
the 4% Sales for the prior calendar year (or prorated portion thereof), or
(ii) $75,000.00, as adjusted upward (but never downward) by any percentage
increase in the Consumer Price Index for Urban Consumers in the Raleigh, North
Carolina metropolitan area, as published by the Bureau of Labor Statistics of
the U.S. Department of Commerce (the “Index”), as of December of the prior
calendar year over the Index for December in the calendar year immediately
preceding such prior year. If the Monthly Management Fees paid during any
calendar year (or, with respect to the first and last years of the term of this
Agreement, the portion of such calendar year during the term of this Agreement)
shall exceed both (A) the 4% Sales for such calendar year (or portion thereof)
and (B) $900,000.00 (or, with respect to a partial calendar year, a pro rata
portion thereof), as adjusted annually by the Index as set forth herein, then
any such excess by which the Monthly Management Fees paid during such calendar
year (or, with respect to the first and last years of the term of this
Agreement, the portion of such calendar year during the term of this Agreement)
shall exceed the greater of (A) or (B) above for such calendar year (or portion
thereof) shall be deducted from the next installments of the Monthly Management
Fees payable hereunder or any other amounts otherwise payable hereunder and, in
any event, any amount thereof which has not been repaid by BCG to C&C as
indicated in this sentence shall be paid in full by BCG to C&C upon the
termination of this Agreement. For purposes hereof, “annual net sales” shall be
determined by reference to C&C’s audited financial statements for the applicable
calendar year (or, for any partial year, by reference to C&C’s financial
statements for such partial year). Annual net sales for any partial year shall
mean the net sales determined in accordance herewith for the actual portion of
the year which has expired.

Bird shall be reimbursed promptly by C&C for any reasonable out-of-pocket
expenses that are incurred by Bird in performing his duties as non-employee CEO
under this Agreement, including, without limitation, his reasonable travel
expenses, such expenses to be reimbursed in accordance with C&C’s travel and
expense reimbursement policy as approved by the Board. In no event shall such
expenses exceed $90,000.00 in any calendar year, prorated for any partial year,
without the prior written approval of the Board. The out-of-pocket expenses of
all other employees and consultants of BCG shall be paid by BCG.

Notwithstanding the foregoing provisions of this Section 2, the Monthly
Management Fee shall be $175,000.00 per month for the first two months of the
term of this Agreement to compensate BCG for additional market assessment
services and strategy formulation work.

 

2



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

3. Short-term bonuses (first 12 months). In addition to the Monthly Management
Fees to which BCG is entitled under Section 2, C&C agrees to pay to BCG the
following two short-term bonuses:

(a) a one-time bonus equal to ten percent (10%) of any realized gross profit
(i.e., the difference between net sales from the sale of finished goods
inventory and the cost value of such inventory) which C&C collects in cash from
the reduction, through net sales, of C&C’s gross finished goods inventory (prior
to any accounting reserves and including finished goods inventory on
consignment) on C&C’s balance sheet on January 31, 2010, below C&C’s gross
finished goods inventory (prior to any accounting reserves and including
finished goods inventory on consignment) on C&C’s balance sheet on January 31,
2009. For purposes of this calculation, (i) in determining the “gross profit” on
any sales of gross finished goods inventory, the “cost value” of such inventory
shall mean the cost of goods sold related to such inventory determined in
accordance with generally accepted accounting principles plus any applicable
co-op advertising allowances and/or marketing costs or expenses directly related
to the sale of such inventory and (ii) any and all effects of any action by C&C
to purchase (or accept return of) moissanite jewels and jewelry from Reeves Park
during the period from January 31, 2009 through January 31, 2010 shall be
excluded from the calculation. The amount of this bonus, if any, will be
calculated and paid in cash promptly after the later of (x) the date C&C files
with the Securities and Exchange Commission its Form 10-K for the calendar year
ending December 31, 2009 or (y) the date C&C finalizes its unaudited financial
statements for the month of January, 2010; provided, however, that any such
bonus shall be paid only on, as and when the applicable inventory net sales on
which such bonus is payable are received by C&C in cash. Notwithstanding the
foregoing, if the gross finished goods inventory on January 31, 2010 is lower
than the gross finished goods inventory on January 31, 2009 due, in whole or in
part, to a Sale Transaction (as defined in Section 4(b)), then for purposes of
calculating any bonus under this Section 3(a), the portion of the proceeds
received in such Sale Transaction which are allocated to the purchase price for
the finished goods inventory shall be included in such calculation and the
balance of such proceeds shall be used for purposes of determining any
Termination Bonus under Section 4(b). For the avoidance of any doubt, no bonus
will be earned hereunder unless, as a result of net sales, C&C’s gross finished
goods inventory on January 31, 2010 is less than C&C’s gross finished goods
inventory on January 31, 2009. An example of the computation of this bonus
(using hypothetical numbers) is set forth on Exhibit B attached hereto and
incorporated herein by this reference, and

(b) a ***** bonus equal to ***** which C&C receives from *****.

4. Long-term bonuses. In addition to the Monthly Management Fees to which BCG is
entitled under Section 2 and the short-term bonuses to which BCG is entitled
under Section 3, C&C agrees to pay to BCG the following long-term bonuses:

(a) a bonus equal to twenty percent (20%) of C&C’s Adjusted Operating Income
(hereinafter defined) during the term of this Agreement, any such bonus to be
paid to BCG by C&C in cash either (A) as payable annually for each calendar year
during the term of this Agreement (but beginning with the shortened eleven month
period of calendar year 2009 from February 1, 2009 through December 31, 2009)
within thirty (30) days after the calculation of C&C’s annual Adjusted Operating
Income for the calendar year in question or the shortened

 

3



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

eleven-month period of calendar year 2009 (which calculation shall be made by
reference to C&C’s audited financial statements for the applicable year) or
(B) as payable, upon any termination of this Agreement, for any applicable
partial year period for the year in which such termination occurs and to be paid
to BCG by C&C within the time period stated herein for payment of any bonuses
due to BCG upon any such termination and as calculated for the portion of the
partial-year period from January 1 of such year of any such termination (or
February 1, 2009 in the case of any such termination occurring in 2009) through
the date of any such termination. For purposes of this Agreement, “Adjusted
Operating Income” shall mean C&C’s operating income before or excluding (as
applicable) the following: (i) interest, income taxes, depreciation and
amortization; (ii) any charges or accruals for any potential bonuses payable to
BCG under this Section 4(a); (iii) any charges or accruals for any potential
bonus payable to BCG under Section 4(b); (iv) any writedowns resulting from
business conducted by Reeves Park, Inc. or C&C with J.C. Penney prior to
February 1, 2009; (v) any financial impact/effect resulting from the settlement
agreement with Reeves Park, Inc. dated January 15, 2009; (vi) any proceeds or
recovery from, or legal costs related to, the Korean patent lawsuit and any
class-action lawsuit or any lawsuit arising with respect to matters or
occurrences prior to February 1, 2009; (vii) termination costs of any current
C&C employees (such exclusion of such termination costs not to exceed a total of
$1,000,000 including all associated severance, benefits, and legal costs); and
(viii) any effect of income tax refunds due and payable to C&C applicable to tax
years prior to 2009; and

(b) a one-time bonus (the “Termination Bonus”) equal to twenty percent (20%) of
the amount by which (i) C&C’s total market valuation on the earlier to occur of
(A) the closing date of a sale or transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets or capital stock
of C&C, whether such sale or transfer is effected through a sale, merger,
combination or consolidation, or otherwise (collectively, a “Sale Transaction”),
or (B) the date that this Agreement is terminated, exceeds (ii) C&C’s total
market valuation at the closing market price on the last trading day prior to
the date of this Agreement, which is $5,683,582.16 ($.31/share on 18,334,136
shares). If the Sale Transaction is a sale of all or substantially all of the
assets of C&C, the “total market valuation” on the closing date of the Sale
Transaction shall be equal to C&C’s net after tax proceeds, or net after tax
total economic consideration received, from such sale, including in such
proceeds the economic equivalent of any non-cash consideration received by C&C
and the net present value economic equivalent of any deferred future income
streams or payments accruing to C&C from such sale. In the event the Sale
Transaction is a merger or stock purchase, the “total market valuation” of C&C
shall be the total acquisition value of C&C paid at closing by the buyer or
other merger party. In all other instances, so long as C&C’s common stock is
then publicly traded on a national stock exchange or an automated quotation
system, “total market valuation” shall be determined by multiplying (x) the
average closing market price of a share of C&C’s common stock on the days on
which a sale of the stock occurred within the last thirty (30) days prior to the
date in question (as reported on the national stock exchange or automated
quotation system on which C&C’s common stock so trades) by (y) the fully-diluted
total outstanding number of shares of C&C’s common stock on the date in question
(with the fully diluted total outstanding shares including only “in the money”
options, warrants or similar securities exercisable for or convertible into C&C
common stock), and, if the common stock is not publicly traded and the parties
are not able to agree upon the total market valuation, each of BCG and C&C shall
select an appraiser, the two appraisers so selected shall select a third
appraiser, and the three appraisers shall determine the total market

 

4



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

valuation of C&C. If the three appraisers are unable to agree upon a valuation,
the average of their appraised values shall be used. The appraisers shall be
impartial and independent and have experience in the valuation of similar
companies. Any such bonus shall be paid in cash on the closing date of any Sale
Transaction or within thirty (30) days of the date of any termination of this
Agreement, as applicable; provided, however that if this Agreement is terminated
pursuant to Section 6 (i.e., a “Death or Incapacitation Termination”), then such
bonus shall be paid in cash within sixty (60) days of such Death or
Incapacitation Termination. This Agreement shall be deemed to be terminated upon
the payment of the Termination Bonus if not previously terminated by any other
provision hereof.

5. Term and Nonperformance Termination. The initial term of this Agreement shall
begin on the date of this Agreement and end on December 31, 2010, after which
this Agreement will renew automatically annually for three successive one-year
terms (“Extended Term or Terms”), except that C&C shall have the option to
terminate this Agreement (a “Nonperformance Termination”) at any time within
thirty (30) days after receipt of the year-end audited financial statements for
C&C for the calendar years 2010, 2011 or 2012 if and only if both C&C’s
(i) annual sales (“Annual Sales”), and (ii) Adjusted Operating Income are less
than the following numbers for the applicable calendar year:

 

Year

   Annual Sales
($Million)    Adjusted
Operating Income
($Million)

2010

   22.0    0.50

2011

   26.6    1.0

2012

   32.0    1.5

If C&C, as determined by a vote of the Board, exercises its conditional option
to terminate this Agreement as above, then C&C shall pay to BCG, in cash within
thirty (30) days of any such Nonperformance Termination, all moneys and bonuses
due to BCG under this Agreement valued as of the date of such Nonperformance
Termination.

Notwithstanding any provision in this Agreement to the contrary, C&C shall have
the right to terminate this Agreement at any time “for cause” (a “Defined For
Cause Termination”) only upon the occurrence of any of the following:

(i) BCG or Bird shall fail to comply with this Agreement in any material
respect, or to follow any reasonable directive of the Board as specifically
related to Bird’s duties as non-employee CEO, and shall thereafter fail to cure
such failure within thirty (30) days after having received written notice
thereof, which written notice shall specify in reasonable detail such failure as
well as the steps required by C&C to be taken by BCG or Bird as applicable to
cure such failure;

(ii) BCG or Bird shall be grossly negligent in the exercise of any duties
hereunder, and shall thereafter fail to cure such gross negligence within thirty
(30) days after having received written notice thereof, which written notice
shall specify in reasonable detail such gross

 

5



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

negligence as well as the steps required by C&C to be taken by BCG or Bird as
applicable to cure such gross negligence;

(iii) Bird shall be convicted of or plead nolo contendere to (or otherwise not
contest allegations of) any crime of moral turpitude or shall engage in alcohol
or prescription drug abuse or use any illegal drugs; or

(iv) BCG or Bird shall fail to be in material compliance with either the Bylaws,
Code of Business Conduct and Ethics or Corporate Governance Guidelines of C&C
and shall fail to cure such failure within thirty (30) days after having
received written notice thereof, which written notice shall specify in
reasonable detail such failure as well as the steps required by C&C to be taken
by BCG or Bird as applicable to cure such failure.

Upon any such Defined For Cause Termination, C&C shall pay to BCG in cash within
thirty (30) days of any such Defined For Cause Termination all moneys and
bonuses due to BCG under this Agreement except that C&C shall pay to BCG in cash
the Termination Bonus within forty (40) days following the date of such Defined
For Cause Termination. In such event, the Termination Bonus shall be valued at
the lower of its value as of the date of such Defined For Cause Termination or
the thirtieth (30th) day following the date of any such Defined For Cause
Termination.

6. Death or Incapacitation Termination. If at any time during the term of this
Agreement, Bird shall die or become physically incapacitated and physically
unable to perform the duties of non-employee CEO of C&C for a period of twenty
consecutive days, then C&C shall have the right to terminate this Agreement (a
“Death or Incapacitation Termination”) as of the date of Bird’s death or the
date that Bird became physically unable to perform the duties, and C&C shall,
within sixty (60) days of any such Death or Incapacitation Termination, pay to
BCG, in cash, all outstanding moneys and bonuses due under this Agreement,
valued as of the date of such Death or Incapacitation Termination, except that
C&C shall pay to BCG within the sixty (60) day period only the amount of such
outstanding moneys and bonuses due to BCG that can be paid and yet leave C&C
with a cash (including cash equivalents) balance of a minimum of $3,000,000.00.
Any such remaining balance of such outstanding moneys and bonuses due to BCG, if
not paid within the sixty (60) day period because of this C&C cash balance
provision, shall be paid, together with accrued interest on any unpaid balance
at an interest rate equal to the concurrent U.S. commercial bank prime rate, by
C&C within one year from the date of such Death and Incapacitation Termination.

C&C shall have the right during (but not after) the term of this Agreement, but
not the obligation, to obtain and maintain one or more policies of life
insurance on the life of Bird and Bird agrees to cooperate fully and execute
such reasonable documents as C&C shall request in connection with such
insurance; provided, however, that (a) the aggregate death-benefit amount of all
such policies shall not exceed C&C’s estimated potential liability to BCG for
payment of any and all bonuses under this Agreement, (b) any and all proceeds
paid to C&C upon Bird’s death shall first be used by C&C to promptly pay all
moneys and bonuses then due to BCG under this Agreement, and (c) only C&C may be
a named beneficiary of any such policies.

 

6



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

7. Expiration Termination. This Agreement will terminate (an “Expiration
Termination”) upon the latest date of the expiration of any Extended Term or
Terms of this Agreement if no earlier Termination, as provided herein, has
occurred. Upon any such Expiration Termination, C&C shall pay to BCG, in cash
within thirty (30) days of any such Expiration Termination, all moneys and
bonuses due to BCG under this Agreement, valued as of the date of such
Expiration Termination.

8. Change of Control Termination. If at any time prior to February 1, 2014, any
person or entity of which BCG or Bird is not a partner, member, shareholder,
officer, director or employee acquires or gains ownership or control of,
directly or indirectly, more than 50% of the outstanding voting ownership
interests of C&C (a “Change of Control”), then BCG shall have the right, at its
sole discretion and option, to terminate this Agreement within thirty (30) days
following such Change of Control (a “Change of Control Termination”), whereupon
C&C shall pay to BCG, in cash within thirty (30) days of such Change of Control
Termination, all moneys and bonuses due to BCG under this Agreement, valued as
of the date of such Change of Control Termination, plus an additional early
termination payment equal to $1,400,000 if such Change of Control occurs before
February 1, 2011, or $900,000 if such Change of Control occurs on or after
February 1, 2011; provided that, for any such Change of Control occurring on or
after February 1, 2011, the additional early termination payment will be made
only if either C&C’s Annual Sales or Adjusted Operating Income has been greater
than the performance number listed in Section 5 above for the calendar year
immediately preceding the calendar year during which the Change of Control
occurs.

In the event that Bird is a member of the Board at the time of any Board vote to
determine acceptance or Board approval of any such Change of Control as above,
then Bird shall recuse himself from any such Board vote.

9. Board of Directors and Director Termination. Bird will continue to be a
member of the Board during the term of this Agreement as elected by the
shareholders of C&C. C&C and/or the Board and/or the Nominating and Governance
Committee of the Board shall nominate Bird as a member of the Board, and shall
recommend and fully support Bird’s election as a member of the Board, upon any
occasion for nomination and/or election of members of the Board that may occur
during any term of this Agreement. During the term of this Agreement, Bird will
receive Director compensation from C&C only as in accordance with C&C’s Director
compensation policies (treating Bird for this purpose only as an employee
director), provided however that C&C agrees and warrants that Bird will, in any
case, (a) be paid all Director fee payments owed to Bird prior to the date of
this Agreement, and (b) maintain ownership of any and all rights to the Director
Restricted Stock Award granted Bird on May 30, 2008 and vesting on May 30, 2009.

If at any time during the term of this Agreement, Bird agrees to serve on the
Board and is not elected to the Board, or by any way other than his failure to
stand for election or his resignation is not a member of the Board, then BCG
shall have the right, at its sole discretion and option, to terminate this
Agreement (a “Director Termination”), whereupon C&C shall pay to BCG, in cash
within sixty (60) days of any such Director Termination, all moneys and bonuses
due to BCG under this Agreement, valued as of the date of such Director
Termination.

 

7



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

10. Clarification Disclosure and Acknowledgment of Conflict of Interest
Procedures.

The parties acknowledge and agree that Bird is both a member of the Board and
the President of BCG. Each of C&C and BCG, by signing below, acknowledges and
agrees that each has dutifully initiated, responded to, considered, negotiated,
and agreed to this Agreement, as the case may be for each, only in strict
adherence and accordance with C&C’s Corporate Governance Guidelines and C&C’s
Code of Business Conduct and Ethics, particularly in regard to any actual or
perceived conflicts of interest between C&C and Bird or BCG.

In particular, C&C hereby acknowledges and agrees that it requested from Bird
and BCG a proposal for possible provision of management services. BCG hereby
acknowledges and agrees that it presented to C&C for possible consideration by
the Board a proposal for management services to be delivered as in this
Agreement and that Bird recused himself from any participation as a member of
the Board in any consideration of that proposal by the Board.

C&C acknowledges and agrees that, in considering BCG’s proposal (both by a
Special Committee of the Board formed for this special purpose and by the Board)
and in negotiating this Agreement, Bird was excluded from participation in the
Special Committee’s discussions and from participation in the Board’s discussion
and voting regarding this Agreement. C&C represents and warrants to BCG that
(a) after consultation with its legal counsel, C&C has determined this Agreement
to be in legal compliance with all known applicable laws and with C&C’s Bylaws,
Corporate Governance Guidelines, and Code of Business Conduct and Ethics,
(b) the Audit Committee of the Board has approved this Agreement and recommended
Board approval, and (c) the Board has voted to approve this Agreement and to
approve C&C’s execution of this Agreement.

11. Indemnification and D&O Insurance. C&C agrees that the Indemnification
Agreement effective as of May 27, 2008 between C&C and Bird shall continue in
effect in accordance with its terms. In addition, subject to the proviso in the
following paragraph, to the fullest extent permitted by C&C’s Bylaws and the
North Carolina Business Corporation Act, C&C agrees to indemnify and hold
harmless BCG and Bird from and against any and all losses, claims, suits,
actions, judgments, damages, costs, liabilities, and reasonable expenses
(including legal and other expenses reasonably incurred by BCG or Bird in
connection with investigating or defending against any such loss, claim, damage,
or liability) (collectively, “Losses”) as and when incurred arising out of or
based upon: (a) BCG’s proposal leading to this Agreement, and/or (b) this
Agreement, and/or (c) BCG’s and/or Bird’s activities or services under this
Agreement. In addition, at all times during which Bird is a member of the Board
and/or acting as non-employee CEO of C&C, C&C shall cause Bird to be covered by
a D&O insurance policy issued by a reputable D&O insurance carrier with
coverages and terms no less favorable than those contained in C&C’s current D&O
insurance policy. Notwithstanding the foregoing, if at any time C&C shall be
unable, after exercising commercially reasonable efforts, to obtain D&O
insurance coverage or the costs thereof are deemed by the Board to be
unreasonably high, then C&C may terminate its D&O insurance coverage or not
obtain D&O insurance coverage, and in such event, BCG shall have the right to
terminate this Agreement, whereupon C&C shall pay to BCG, in cash within thirty
(30) days of any such termination, all moneys and bonuses due to BCG under this
Agreement, valued as of the date of such termination.

 

8



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

C&C shall not be liable, however, in any such case to the extent that any such
Loss is found in a final judgment by a court of competent jurisdiction to have
resulted primarily from bad faith, willful misconduct or gross negligence on the
part of BCG or any affiliate of BCG or to the extent such Losses relate to
BCG’s, Bird’s or their affiliate’s activities which were at the time taken known
or believed by BCG , Bird or their affiliates to be clearly in conflict with the
best interests of C&C. This indemnity will survive any termination of this
Agreement. In addition, neither BCG nor any of its affiliates (including Bird)
shall be liable to C&C or any third party for any special, consequential or
exemplary damages (including lost or anticipated revenues or profits relating to
the same) arising from any claim relating to this Agreement or any of the
services provided hereunder, whether such claim is based on warranty, contract,
tort (including negligence or strict liability) or otherwise, even if an
authorized representative of C&C is advised of the possibility or likelihood of
the same.

12. Covenant not to Compete. During the term of this Agreement and for a period
of eighteen (18) months following the termination hereof (provided that C&C
shall not have failed to make any payment due hereunder and to cure such failure
within ten (10) days after written notice thereof), and within the Territory as
defined herein, BCG and Bird (the “Covenanting Parties”) shall not knowingly,
either directly or indirectly, invest in, own, manage, operate, or control or
participate in the ownership, management, operation or control of, as employee,
consultant or otherwise, any business or entity engaged in, planning to become
engaged in and/or otherwise generally conducting the business of manufacturing,
distributing or selling silicon carbide jewels or silicon carbide jewelry. For
purposes hereof “Territory” shall mean the entire world, including without
limitation the United States of America, Canada, Mexico, the North American
continent, the South American continent, India, China, Japan, England, Ireland,
the continents of Europe, Asia, Africa, Antarctica and Australia, New Zealand,
Bermuda, the Caribbean islands, the islands of the South Pacific, the Channel
Islands and Iceland. The Covenanting Parties acknowledge that C&C conducts a
world-wide business and that the covenant herein is a reasonable restriction
with respect to time, scope and territory and is entered into for a valuable
consideration. C&C may enforce this covenant by injunction and exercise such
other remedies as are available at law and in equity.

13. Releases. C&C hereby releases BCG and its affiliates (including Bird) from
any and all liability regarding any actual or potential conflict of interest
claims relating to this Agreement.

14. Governing Law. This Agreement shall be governed by the laws of the State of
North Carolina.

15. Notices. All notices hereunder shall be in writing and shall be delivered
personally or sent by recognized overnight courier (such as Federal Express) for
next business day delivery, postage prepaid, by certified U.S. Mail, return
receipt requested and postage prepaid, or by facsimile with electronic
confirmation of receipt, to the parties at the following addresses: to BCG to
1330 Post Oak Boulevard, Suite 1600, Houston, Texas, 77056, attn: Richard A.
Bird, Telephone No. 713-302-3312, with copy to Warren W. Garden, Esq., Block &
Garden, LLP, Sterling Plaza, 5949 Sherry Lane, Suite 900, Dallas Texas 75225,
telephone 214-866-0993, Fax No. 214-866-0991; and to Charles & Colvard, Ltd., 20
South Hampshire Court, Wilmington, Delaware 19807, attn: George R. Cattermole,
Facsimile

 

9



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

No.: 302- 636- 0559 with copy to Womble Carlyle Sandridge & Rice, PLLC, One
Wachovia Center, Suite 3500, 301 South College Street, Charlotte, NC 28202-6037,
attn.: Cyrus M. Johnson, Jr., Facsimile No.: 704-338-7809. A notice shall be
deemed to be given only upon the confirmation of delivery by receipt by the
party or refusal of acceptance of delivery. In the case of notice to BCG,
delivery shall be sufficient when it is made upon BCG or its counsel, Warren W.
Garden by one of the designated methods. For purposes hereof, a business day
shall be Monday through Friday, excluding days on which banks in Raleigh, North
Carolina are closed, and a notice shall be deemed to be delivered personally to
BCG only when actually delivered to Richard A Bird or to BCG’s counsel, Warren
W. Garden, or delivery is refused by such person.

Either party may change the address to which notice is given by giving notice of
such change of address in accordance herewith.

16. Relationship of Parties. Except as specifically provided herein, none of the
parties shall act or represent or hold itself out as having authority to act as
an agent or partner of any other party, or in any way bind or commit any other
party to any obligations. Nothing contained in this Agreement shall be construed
as creating a partnership, joint venture, agency, trust or other association of
any kind, each party being individually responsible only for its obligations as
set forth in this Agreement. Neither party shall be responsible for the
compensation, the withholding of taxes, workers compensation, or any other
employer liability for the employees and agents of the other party. Without
limiting the generality of the foregoing, the parties acknowledge and agree that
BCG is an independent contractor and that neither Bird nor BCG is an employee of
C&C. BCG shall timely withhold and pay all taxes and file all reports required
by applicable law to be withheld, paid and filed for its employees, including
without limitation Bird, and shall provide such worker’s compensation insurance
coverage for its employees as is required by law.

17. Joinder of Bird. Richard A. Bird joins herein solely to acknowledge and
agree to the terms hereof relating specifically to him and to specifically
acknowledge and agree that he is not an employee of C&C and is not eligible for
and has no right to receive any compensation or benefits from C&C or to
participate in any employee benefits plans or programs available to the
employees of C&C, including without limitation welfare and retirement benefits.

18. Audited Financial Statements. At all times during the term of this
Agreement, C&C shall obtain year-end audited financial statements.

(Signatures are on the following page.)

 

10



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to be
effective as of the date first above written.

 

Charles & Colvard, Ltd.     BIRD CAPITAL GROUP, INC. By:   /s/ Frederick A. Russ
    By   /s/ Richard A. Bird   Frederick A. Russ       Richard A. Bird,
President   Interim Chairman             /s/ Richard A. Bird       Richard A.
Bird, individually and solely for the purposes specified in Section 17 above

 

11



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

EXHIBIT A

Strategy

The strategy or strategic plan developed by BCG shall include and/or address the
following:

 

  •  

The company’s business model including marketing and sales strategies, approach
to supply of SiC, vertical integration, product development and plan for patent
expiry as well as short term issues including reduction in on-hand inventory and
returning the company to profitability. The plan must also address
organizational issues and succession planning.

 

  •  

A marketing and sales strategy to address 1) marketing mix including price,
channel, positioning and product offerings, 2) clarification of the customer
value proposition and 3) approaches/messaging to the consumer. It also should
address market penetration in attractive worldwide markets.

 

  •  

A plan for possible differentiation of product offerings including the potential
for multi-quality offerings, and evaluation of the possibility of building
high-end differentiated brands for larger, higher quality jewels as well as the
mid-and mass-market brands for offerings of smaller, very good quality jewels
through lower end channels.

 

  •  

Evaluation of raw material supply agreements to determine needed renegotiation
and development of alternative approaches to supply agreements including
potential of partnerships or mergers with current providers.

 

  •  

Evaluation of manufacturing, consignment and licensing agreements and
recommendations for any need to re-negotiate such agreements.

 

  •  

Organization plan recommendations to support the strategy, addressing: cost
reductions and efficiencies throughout the organization in order to be
competitive while maintaining/developing core competencies in sales, marketing,
manufacturing and finance; need for new talent in the organization; and
preparation of the company to operate profitably once the business plan has been
developed and successfully implemented.

 

  •  

The plan shall be developed for accomplishment over a two to three year period.

 

A-1



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

 

EXHIBIT B

Example of Computation of Bonus under Section 3(a)

(See attachment.)

 

B-1



--------------------------------------------------------------------------------

Attachment to Exhibit B

Section 3 (a) of Management Services Agreement

 

       Determination of Net Margin for Calculating Inventory Bonus     
% of Sales  

Finished goods inventory at 1/31/09

   34,000,000       Net sales for the period 2/1/09-1/31/10    18,000,000    

Finished goods inventory on consignment at 1/31/09

   1,300,000                           

Total finished goods inventory at 1/31/09

   35,300,000       Cost of goods sold for period 2/1/09 through 1/31/10 cost of
goods (jewels and jewelry, net of returns for 2/1/09-1/31/10)    (7,200,000 )  
-40.00 %

Finished goods Inventory at 1/31/10

   32,000,000       reserves and writeoffs of damaged jewels returned from sales
transactions completed prior to 1/31/09    (500,000 )   -2.78 %

Less Reeves Park finished goods inventory returned during the period
2/1/09-1/31/10

   (2,000,000 )     reserves and writeoffs of damaged jewels from Reeves Park
settlement attributable to sales transactions prior to 1/31/09    (1,000,000 )  
-5.56 %        writeoffs of inventory for damaged jewels, returned goods, etc.
for sales and consignment transactions after 1/31/09    (750,000 )   -4.17 %   
                

Finished goods inventory on consignment at 1/31/10

   1,000,000       Total cost of goods sold for period 2/1/09 through 1/31/10 as
reported    (9,450,000 )   -52.50 %                

Total finished goods inventory at 1/31/10

   31,000,000       Adjusted cost of goods sold eliminating activity related to
prior to 2/1/09    (7,950,000 )   -44.17 %        Adjusted gross margin
2/1/09-1/31/10    10,050,000     55.83 %

Finished goods inventory reduction

   4,300,000       Total coop advertising and direct marketing funds expensed to
support customers for period 2/1/09-1/31/10    (1,800,000 )   -10.00 %          
         

Implied Net Sales related to inventory reduction

using net realized gross profit %

   7,938,462     45.83 %   Net realized gross profit used for calculating
inventory bonus    8,250,000     45.83 %                

Bonus base - realized gross profit on sale of finished goods inventory

   3,638,462           

Bonus         10.00%

   363,846           

NOTE:

The amounts included in the above calculation are provided as an example only
and do not represent the amounts recorded in the financial statements of
Charles & Colvard at the dates specified above.